2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 1 of 10




             Exhibit A
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 2 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 3 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 4 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 5 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 6 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 7 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 8 of 10
2:19-cv-00739-DCN   Date Filed 03/11/19   Entry Number 1-1   Page 9 of 10
2:19-cv-00739-DCN           Date Filed 03/11/19             Entry Number 1-1    Page 10 of 10




                                                                                                      ELECTRONICALLY FILED - 2019 Feb 27 12:06 PM - ANDERSON - COMMON PLEAS - CASE#2018CP0402092
                          South Carolina
                                                                                   HENRY McMASTER
                      Department of Insurance                                          Govenior

                                          Capifol Center
                                    1201 Maln Street, Sulte 1000                  RAYMOND G. FARMER
                                   Columbia, South Carolina 29201                     • Director

                                          Mailing Address:
                              P.0. Box:100105,CnIumbla,S.C. 29202-3105
                                      Telephone: (803) 737-6160

                                         February25, 2019


CERTIFIED MAIL
RETURN RECEIPT REQUESTED
GRANGE MUTUAL CASUALTY CO
PostOfficsBox 1218
Colurflbus, OH 43206

Dear Sir:

On February 25, 2019, I accepted service of the attached Summons and Complaint on your
behalf. 1 am, hereby, forwarding that accepted process on to you pursuant to the provisions of
S.C. Code Ann. §38-5-70. By forwarding accepted process on to you, I am meeting a ministerial
duty imposed upon me by S.C Code Ann. §38-77-150. l am not a party to this case. The State
of South Carolina Department of Insurance is not a party to this case. It is important for you to
realize that service was effected upon your insurer on my date of acceptance for service.

You must promptly acknowledge in writing your receipt of this accepted process to
sdubols@doi.sc.gov. When replying, please refer to File Number 173845, Dillon McKinnev v.
Porsha R. Welborn , efal., 2018-CP-04-02092.

By:                                                 Sincerely Yours,



David E. Belton                                     Raymond G. Farmer
Senior Associate General Counsel                    Director
(803)737-6132                                       State of South Carolina
                                                    Department of Insurance

Attachment
CC:     G.W. King Smith
        Post Office Box 2866
        Anderson, SC     29622
